     Case 3:21-cv-01066-BEN-WVG Document 19 Filed 09/21/21 PageID.276 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    FLINT MURFITT,                                     Case No.: 21-CV-1066-BEN(WVG)
12                                      Plaintiff,
                                                         NOTICE AND ORDER FOR
13    v.                                                 SECOND (1) EARLY NEUTRAL
                                                         EVALUATION CONFERENCE and
14    SAFECO INSURANCE COMPANY,
                                                         (2) CASE MANAGEMENT
15                                    Defendant.         CONFERENCE
16
17
18
19          IT IS HEREBY ORDERED that a second Early Neutral Evaluation (“ENE”) of
20    your case and Case Management Conference (“CMC”) will be held on October 5, 2021,
21    at 2:00 p.m., before United States Magistrate Judge William V. Gallo. These conferences
22    will be held via Zoom videoconference as set forth in Appendix A. The Court expects the
23    parties to engage in ongoing settlement discussions between the date of this Order and the
24    second ENE/CMC.
25    ///
26    ///
27    ///
28    ///

                                                     1
                                                                             21-CV-1066-BEN(WVG)
     Case 3:21-cv-01066-BEN-WVG Document 19 Filed 09/21/21 PageID.277 Page 2 of 6



 1        I.        EARLY NEUTRAL EVALUATION CONFERENCE
 2             The following are mandatory guidelines for the parties preparing for the ENE
 3    Conference.
 4             1.    Purpose of Conference
 5             The purpose of the ENE is to permit an informal discussion between the attorneys,
 6    parties and the settlement judge of every aspect of the lawsuit in an effort to achieve an
 7    early resolution of the case. All conference discussions will be informal, off the record,
 8    privileged and confidential. Counsel for non-English speaking parties is responsible for
 9    arranging for the appearance of an interpreter at the conference.
10             2.    Personal Participation of Parties Required
11             All parties, adjusters for insured defendants, and other representatives of a party
12    having full and complete authority to enter into a binding settlement, and the principal
13    attorneys responsible for the litigation, must participate in the ENE and be legally and
14    factually prepared to discuss settlement of the case. See S.D. Cal. Civ. L. R. 16.1(c). Given
15    the current ongoing COVID-19 pandemic and related travel and health concerns, the ENE
16    and CMC will be held via Zoom videoconference, the procedures for which are set forth
17    in Appendix A to this Order.
18             3.    Full Settlement Authority Required
19             In addition to counsel who will try the case, a party or party representative with full
20    settlement authority1 must participate in the conference. In the case of a corporate entity,
21
22
23    1
        “Full authority to settle” means that the individuals at the settlement conference must be
      authorized to fully explore settlement options and to agree at that time to any settlement
24    terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25    648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
      change the settlement position of a party. Pitman v. Brinker Intl., Inc., 216 F.R.D. 481,
26    485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27    authority to attend the conference includes that the person’s view of the case may be altered
      during the face-to-face conference. Id. at 486. A limited or a sum certain of authority is not
28    adequate. The person with full settlement authority must be able to negotiate a settlement

                                                      2
                                                                                  21-CV-1066-BEN(WVG)
     Case 3:21-cv-01066-BEN-WVG Document 19 Filed 09/21/21 PageID.278 Page 3 of 6



 1    an authorized representative of the corporation who is not retained outside counsel must
 2    participate and must have discretionary authority to commit the company to pay an amount
 3    up to the amount of the plaintiff’s prayer (excluding punitive damage prayers). The
 4    purpose of this requirement is to have representatives present who can settle the case during
 5    the course of the conference without consulting a superior.
 6             4.    Joint Status Report Required
 7             The parties shall jointly file a brief status report on the progression of post-ENE
 8    settlement discussions no later than 12:00 p.m. on October 5, 2021.
 9             5.    Time Allotted
10             The Court generally allots two hours for ENEs. Counsel should be prepared to be
11    succinct and to the point. Requests for additional time must be made in writing in the
12    party’s ENE statement, accompanied by a short explanation.
13             6.    Requests to Continue an ENE Conference
14             No further continuance requests will be granted.
15       II.        CASE MANAGEMENT CONFERENCE
16             If the case does not settle at the ENE, the parties shall be prepared for a Case
17    Management Conference immediately upon completion of the ENE.
18             Questions regarding this case may be directed to the undersigned’s Research
19    Attorney at (619) 557-6384. Please consult the undersigned’s Chambers Rules, which are
20    available on the Court’s website, before contacting chambers with any questions.
21             IT IS SO ORDERED.
22    DATED: September 20, 2021
23
24
25
26
27
      without being restricted by any predetermined level of authority. Nick v. Morgan’s Foods,
28    Inc., 270 F.3d 590 (8th Cir. 2001).

                                                    3
                                                                               21-CV-1066-BEN(WVG)
     Case 3:21-cv-01066-BEN-WVG Document 19 Filed 09/21/21 PageID.279 Page 4 of 6



 1                       Appendix A – Zoom Videoconference Procedures
 2          1.     The Court will use its official Zoom video conferencing account to hold the
 3    ENE. The Zoom software is available for download on the Zoom website
 4    (https://zoom.us/meetings) or on mobile devices through the installation of a free app.2
 5    Joining a Zoom conference does not require creating a Zoom account, but it does require
 6    downloading the .exe file (if using a computer) or the app (if using a mobile device).
 7    Participants are encouraged to create an account, install Zoom and familiarize themselves
 8    with Zoom in advance of the ENE.3 There is a cost-free option for creating a Zoom account.
 9          2.     Prior to the start of the ENE, the Court will e-mail counsel the meeting login
10    information required to join the Zoom video conference. Participants can join the video
11    conference by following the ZoomGov Meeting hyperlink provided to counsel or by
12    entering the meeting ID and password. Again, if possible, participants are encouraged to
13    use laptops or desktop computers with a camera for the video conference, as mobile devices
14    often offer inferior performance. Participants who do not have Zoom already installed
15    on their device when they click on the ZoomGov Meeting hyperlink will be prompted
16    to download and install Zoom before proceeding. Zoom may then prompt participants
17    to enter the password included in the invitation. All participants will be placed in a waiting
18    room until the ENE begins.
19          3.     Each participant should plan to join the Zoom video conference at least five
20    minutes before the start of the ENE to ensure that the ENE begins promptly at 2:00 p.m.
21          4.     Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
22    would conduct an in-person ENE. That is, the Court will begin the ENE with all
23    participants joined together in a main session. After an initial discussion in the main
24
25
      2
            If possible, participants are encouraged to use laptops or desktop computers for the
26    video conference, as mobile devices often offer inferior performance.
27
      3
             For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28    us/categories/200101697-Getting-Started

                                                    4
                                                                                21-CV-1066-BEN(WVG)
     Case 3:21-cv-01066-BEN-WVG Document 19 Filed 09/21/21 PageID.280 Page 5 of 6



 1    session, the Court will divide participants into separate, confidential sessions, which Zoom
 2    calls “Breakout Rooms.”4 In a Breakout Room, the Court will be able to communicate with
 3    participants from a single party in confidence. Breakout Rooms will also allow parties and
 4    counsel to communicate confidentially without the Court.
 5          5.     No later than September 29, 2021, counsel for each party shall send an e-
 6    mail to the Court at efile_Gallo@casd.uscourts.gov containing the following:
 7                 a.     The name and title of each participant, including all parties and party
 8          representatives with full settlement authority, claims adjusters for insured
 9          defendants, and the primary attorney(s) responsible for the litigation;
10                 b.     An e-mail address for each participant. This email address should be
11          the same address the participant has used to create his or her Zoom account; and
12                 c.     A telephone number where each participant may be reached so that
13          if technical difficulties arise, the Court will be in a position to proceed telephonically
14          instead of by video conference. (If counsel prefers to have all participants of their
15          party on a single conference call, counsel may provide a conference number and
16          appropriate call-in information, including an access code, where all counsel and
17          parties or party representatives for that side may be reached as an alternative to
18          providing individual telephone numbers for each participant.)
19    6.    All participants shall display the same level of professionalism during the ENE and
20    be prepared to devote their full attention to the ENE as if they were attending in person.
21
22
      4
23           For more information on what to expect when participating in a Zoom Breakout
      Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646. In short, the Court
24    will manually place each participant in their respective Breakout Room. When the Court
25    does this, on the participants device, the participant will see a notification regarding joining
      the Breakout Room. The participant should select the option to join the room. If the Court
26    then wishes to close the Breakout Rooms and converse with all parties and counsel, the
27    participant should choose the option that will appear on his or her device to leave the
      Breakout Room—this will send the participant to the group room; it will not expel the
28    participant from the conference.

                                                     5
                                                                                  21-CV-1066-BEN(WVG)
     Case 3:21-cv-01066-BEN-WVG Document 19 Filed 09/21/21 PageID.281 Page 6 of 6



 1    Because Zoom may quickly deplete the battery of a participant’s device, each participant
 2    should ensure that their device is plugged in or that a charging cable is readily available
 3    during the video conference. Participants should also participate in the conference in a
 4    location that allows for privacy and which does not contain background noise such as dogs
 5    barking, children, or other noise that will disrupt the conference.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
                                                                              21-CV-1066-BEN(WVG)
